[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                MAY 26, 2010
                               No. 09-15977                      JOHN LEY
                           Non-Argument Calendar                   CLERK
                         ________________________

                     D. C. Docket No. 90-00032-CR-KLR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MICHAEL MALGOZA,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (May 26, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Michael Malgoza appeals the denial of his second motion to reduce his
sentence. 18 U.S.C. § 3582(c)(2). We affirm.

      In 1997, Malgoza moved to reduce his sentence of life imprisonment based

on Amendment 505 to the Sentencing Guidelines. 18 U.S.C. § 3582(c). The

district court denied the motion. The district court considered the quantity of

cocaine involved in Malgoza’s drug offenses and criminal history, see 18 U.S.C. §

3553(a), and determined that Malgoza’s sentence “was fair and just.” Malgoza did

not appeal the decision.

      In 2009, Malgoza filed a “renewed motion for reduction of sentence” and

repeated the arguments made in his first motion to reduce. The district court

denied Malgoza’s motion based on lack of jurisdiction. In the alternative, the

district court ruled that it was bound by the “law of the case” and, if not, “it was

“exercising its discretion [by] refus[ing] to reduce” Malgoza’s sentence.

      Malgoza’s second motion to reduce was barred by the law of the case. The

district court rejected Malgoza’s first request to reduce his sentence, and Malgoza

failed to appeal that decision. See United States v. Escobar-Urrego, 110 F.3d

1556, 1560–61 (11th Cir. 1997). Malgoza’s alleged “new evidence” also was

available when he moved to reduce his sentence in 1997.

      The denial of Malgoza’s successive motion to reduce his sentence is

AFFIRMED.



                                           2